   Case 4:18-cv-03218 Document 60 Filed on 10/04/19 in TXSD Page 1 of 14




                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

 FIELDWOOD ENERGY              §
 OFFSHORE LLC, et al.,         §
                               §
      Plaintiffs,              §
 v.                            § Civil Action No. 4:18-cv-03218
                               §
 PRIME OFFSHORE LLC, et al. §
                               §
      Defendants.              §
______________________________________________________________
 DEFENDANTS SUMITOMO CORPORATION OF AMERICAS AND
 SUMMIT SHALE INTERNATIONAL CORPORATION’S RESPONSE
 TO PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
        REGARDING DECOMMISSIONING OBLIGATIONS
______________________________________________________________

                                      Michael D. Morfey
                                      Attorney-in-Charge
                                      State Bar No. 24007704
                                      Federal I.D. No. 23842
                                      michaelmorfey@HuntonAK.com
                                      HUNTON ANDREWS KURTH LLP
 OF COUNSEL:                          600 Travis, Suite 4200
 M. Kaylan Dunn                       Houston, Texas 77002
 State Bar No. 24076359               (713) 220-4163
 Federal I.D. No. 1171046             (713) 220-4285 (Fax)
 kaylandunn@HuntonAK.com
 HUNTON ANDREWS KURTH                 ATTORNEYS FOR DEFENDANTS
 LLP                                  SUMITOMO CORPORATION OF
 600 Travis, Suite 4200               AMERICAS AND SUMMIT SHALE
 Houston, Texas 77002                 INTERNATIONAL
 (713) 220-4127                       CORPORATION, FORMERLY
 (713) 220-4285 (Fax)                 PETRO SUMMIT INVESTMENT
                                      USA CORPORATION



EMF_US 76536166v1
    Case 4:18-cv-03218 Document 60 Filed on 10/04/19 in TXSD Page 2 of 14




                                          TABLE OF CONTENTS
SUMMARY ..................................................................................................................... 1
BACKGROUND ............................................................................................................. 2
ARGUMENTS AND AUTHORITIES .............................................................................. 3
          A.         Plaintiffs fail to establish any basis to hold SCOA and
                     PSIUSA responsible under the Lease or Offshore
                     Operating Agreement .......................................................................... 3
          B.         SGV is not liable for the P&A under the Lease or
                     Offshore Operating Agreement ......................................................... 5
CONCLUSION ............................................................................................................. 10




                                                              –i–
EMF_US 76536166v1
   Case 4:18-cv-03218 Document 60 Filed on 10/04/19 in TXSD Page 3 of 14




        Defendants Sumitomo Corporation of Americas (“SCOA”) and Summit
Shale International Corporation, formerly Petro Summit Investment USA
Corporation (“PSIUSA”), file this response to Plaintiffs’ motion for partial
summary judgment regarding continuing decommissioning obligations (the
“Motion”), and respectfully show as follows:

                                      SUMMARY
        This case concerns an oil and gas lease at Breton Sound Block 41 (the
“Lease”) in federal waters off the coast of Louisiana. Ownership interests in the
Lease are governed by an Offshore Operating Agreement. In relevant part,
Plaintiffs move for judgment that SCOA and PSIUSA owe continuing obligations
under the Lease and Offshore Operating Agreement to pay plugging,
abandonment, and decommissioning (“P&A”) expenses. However, SCOA and
PSIUSA are not parties to the Offshore Operating Agreement or the Lease—as
Plaintiffs admit in the Motion. As such, SCOA and PSIUSA are not liable for the
P&A expenses as a matter of law.
        Plaintiffs cursorily assert in a single sentence in the Motion that SCOA and
PSIUSA “are responsible for the liabilities” of Summit Gulf Venture, LLC
(“SGV”), a Delaware company that held an interest in the Lease from 2005 through
2008. Plaintiffs have not named SGV as a defendant in this lawsuit, and provide no
authority for adjudicating its alleged liability in its absence. Moreover, Plaintiffs do
not argue in the Motion—much less establish—any basis for holding SCOA and
PSIUSA responsible for SGV’s alleged liability to pay P&A expenses. Plaintiffs’
motion for partial summary judgment against SCOA and PSIUSA must therefore
be denied.



EMF_US 76536166v1
    Case 4:18-cv-03218 Document 60 Filed on 10/04/19 in TXSD Page 4 of 14




                                        BACKGROUND
         SGV was formed as a Delaware limited liability company (“LLC”) for the
purpose of exploration and production of oil and natural gas in the Gulf of
Mexico.1 SCOA and PSIUSA (the “SGV Members”) held 30% and 70%
membership interests in SGV, respectively.2 Both SCOA and PSIUSA are direct
subsidiaries of Defendant Sumitomo Corporation, a Japanese corporation.
         As Plaintiffs allege in the Motion, “[t]hrough a series of assignments and
transactions, Summit Gulf Venture, LLC (‘SGV’) and Prime Offshore, LLC
(‘Prime’) obtained interests in [the Lease].”3 As to SGV in particular, it is undisputed
from 2005 through 2008 SGV held record title to and a 35% operating interest in
the Lease.4 Plaintiffs further allege in the Motion that, “[t]hrough a series of
assignments, Plaintiffs, Prime, and SGV all became parties to [the] Offshore
Operating Agreement,” which “governs their ownership interests in the Lease.”5
However, Plaintiffs notably do not allege that SCOA or PSIUSA obtained interests
in the Lease or were parties to the Offshore Operating Agreement.
         SGV sold all of its interest in the Lease to Tammany Oil & Gas LLC
(“Tammany”) in 2008, and formally dissolved in accordance with Delaware law in




1   See SCOA’s and PSIUSA’s Mot. for Summary Judgm’t (Doc. No. 56) at 2.
2   Id. at 2–3.
3   Plaintiffs’ Motion for Partial Summary Judgm’t Regarding Continuing Decommissioning
    Obligations (“Plaintiffs’ Decommissioning MPSJ”) (Doc. No. 57) at 2; see id. at 3 (identifying
    SGV and Prime as “prior interest holders”).
4   SCOA’s and PSIUSA’s Mot. for Summary Judgm’t (Doc. No. 56) at 2–3.
5   Plaintiffs’ Decommissioning MPSJ (Doc. No. 57) at 4.

                                                 –2–

EMF_US 76536166v1
     Case 4:18-cv-03218 Document 60 Filed on 10/04/19 in TXSD Page 5 of 14




2008–09.6 Years later, Plaintiffs acquired interests in the Lease, initiated
government-mandated decommissioning operations in 2014, and turned to
Tammany to share in the P&A expenses.7
          When Tammany refused to pay, Plaintiffs filed this lawsuit against SCOA,
PSIUSA, Sumitomo Corporation (which has neither been served nor appeared),
and Prime; Plaintiffs have not named SGV as a defendant, and do not seek a
declaratory judgment that SGV is liable for the P&A expenses.8

                             ARGUMENTS AND AUTHORITIES
A.        Plaintiffs fail to establish any basis to hold SCOA and PSIUSA
          responsible under the Lease or Offshore Operating Agreement
          Plaintiffs seek “partial summary judgment as to prior interest holders’
continuing obligation to pay their share” of P&A expenses.9 Plaintiffs argue in the
Motion that when an interest holder in a lease “defaults on its decommissioning
obligations,” as Tammany has done here, “the remaining owners—both current and
prior—become liable for the obligations attributable to the defaulting party.”10
Plaintiffs also argue that the Offshore Operating Agreement “unambiguously calls
for prior interest holders to bear necessary P&A expenses.”11 The fatal flaw in
Plaintiffs’ Motion is that it is undisputed that SCOA and PSIUSA were never


6    SCOA’s and PSIUSA’s Mot. for Summary Judgm’t (Doc. No. 56) at 3.
7    See Plaintiffs’ Decommissioning MPSJ (Doc. No. 57) at 4.
8    See generally Second Am. Compl. (Doc. No. 32).
9    Plaintiffs’ Decommissioning MPSJ (Doc. No. 57) at 10.
10   Id. at 5.
11   Id. at 8.

                                                 –3–

EMF_US 76536166v1
     Case 4:18-cv-03218 Document 60 Filed on 10/04/19 in TXSD Page 6 of 14




interest holders under the Lease. Nor were they parties to the Offshore Operating
Agreement. Only SGV and Prime were interest holders and parties to the
Agreement.
          “It goes without saying that a contract cannot bind a nonparty.” E.E.O.C. v.
Waffle House, Inc., 534 U.S. 279, 294 (2002); see B-G & G Inv’rs VI, L.L.C. v. Thibaut
HG Corp., 985 So. 2d 837, 842 (La. App. 4th Cir. 2008) (“[I]t is obvious that an
individual cannot be liable for breach of a contract to which he is not a party.”);
Ohle v. Uhalt, 213 So. 3d 1, 11 (La. App. 4th Cir. 2017) (same); D & S Marine Transp.,
LLC v. S & K Marine, LLC, No. CIV.A. 14-2048, 2015 WL 419800, at *3 (E.D. La.
Jan. 30, 2015) (“A person cannot be held liable for breaching a contract to which it
is not a party.”).12
          There are exceptions to the rule. “‘Traditional principles’ of state law allow
a contract to be enforced by or against nonparties to the contract through
assumption, piercing the corporate veil, alter ego, incorporation by reference, third-
party beneficiary theories, waiver and estoppel.” Arthur Andersen LLP v. Carlisle, 556
U.S. 624, 631 (2009) (citing 21 R. Lord, WILLISTON ON CONTRACTS § 57:19, p. 183
(4th ed. 2001)).
          In a single sentence in the “Summary” section of their Motion, Plaintiffs
assert that SCOA and PSIUSA “are responsible for the liabilities of SGV” under
the Lease and Offshore Operating Agreement.13 However, Plaintiffs do not offer
any argument, much less evidence, whatsoever in support of holding SCOA and


12   Plaintiffs acknowledge that “Louisiana law is the appropriate state law to apply in this case.”
     Plaintiffs’ Decommissioning MPSJ (Doc. No. 57) at 5.
13   Id. at 3.

                                                   –4–

EMF_US 76536166v1
     Case 4:18-cv-03218 Document 60 Filed on 10/04/19 in TXSD Page 7 of 14




PSIUSA responsible for SGV’s alleged liabilities. Plaintiffs do not even move for
summary judgment on the issue—again, they move only for judgment “as to prior
interest holders’ continuing obligation to pay their share” of P&A expenses.14
         As a matter of law, therefore, the Court must “respect the corporate
separateness of each entity involved here.” KeyBank Nat’l Ass’n v. Perkins Rowe
Assocs., LLC, No. 09-497-JJB, 2012 WL 13001442, at *9 (M.D. La. Feb. 9, 2012)
(“KeyBank has inexplicably declined to seek summary judgment on its alter ego
allegations . . . . Absent a convincing showing in that regard, the Court must respect
the corporate separateness of each entity involved here.”); Riggins v. Dixie Shoring
Co., Inc., 590 So.2d 1164, 1168 (La. 1991) (“Because of the beneficial role of the
corporate concept, the limited liability attendant to corporate ownership should be
disregarded only in exceptional circumstances. Moreover, if the plaintiffs do not
allege shareholder fraud, they bear a heavy burden of proving that the shareholders
disregarded the corporate entity to such an extent that it ceased to become
distinguishable from themselves.”).
         Whether SGV is the alter ego of SCOA and PSIUSA (and it is not) is a
decision that “must await another day.” KeyBank, 2012 WL 13001442, at *9. Because
SCOA and PSIUSA are not prior interest holders in the Lease, Plaintiffs’ Motion
must be denied.

B.       SGV is not liable for the P&A expenses under the Lease or Offshore
         Operating Agreement
         As Plaintiffs’ Motion does not provide any basis to disregard SGV’s
fundamental corporate protections and hold SCOA and PSIUSA responsible for

14   Plaintiffs’ Decommissioning MPSJ (Doc. No. 57) at 10 (emphasis added).

                                                –5–

EMF_US 76536166v1
     Case 4:18-cv-03218 Document 60 Filed on 10/04/19 in TXSD Page 8 of 14




SGV’s obligations, the Court need not even reach the question of whether SGV is
actually liable for the P&A expenses as a prior interest holder.
          Indeed, it is doubtful that the Court can answer this question given that
Plaintiffs have elected not to seek a declaration of SGV’s alleged liability for the
P&A expenses in this lawsuit. See Second Am. Compl. (Doc. No. 32); KeyBank, 2012
WL 13001442, at *5–6 (recognizing that a request for relief involving a
determination of the liability of an absent party implicates concerns about
redressability, a “key prerequisite to the exercise of federal judicial power”).15
          A contracting party is “the paradigm of an indispensable party.” Corsi v. Eagle
Publ’g, Inc., No. 1:07-CV-02004ESH, 2008 WL 239581, at *4 (D.D.C. Jan. 30, 2008)
(citation omitted); see Carnero v. Boston Scientific Corp., 433 F.3d 1, 18-19 (1st Cir. 2006)
(holding that subsidiary was indispensable where it was a signatory to the agreement
and allegedly breached the contract); Rivera Rojas v. Loewen Group Int’l, Inc., 178
F.R.D. 356, 362 (D. P.R.1998) (finding that subsidiary was a necessary party in a suit
against a parent where it “has an interest in the litigation of these issues which
pertain to contracts to which [the subsidiary] is a party . . . [and][i]t should be
afforded the opportunity to defend against these allegations.”). In contrast, the prior
interest holders were named defendants in all of the cases on which Plaintiffs rely
in the Motion.16

15   Unlike here, the plaintiff ’s motion in KeyBank cut “with a scalpel, not a chainsaw.” 2012 WL
     13001442, at *6. The motion did not involve a determination of the rights of the absent party,
     nor did it “seek a veil-piercing analysis” of the absent party. Id. Rather, it sought to clarify only
     the obligations of named defendants, which “arose and remain[ed] effective, if at all,
     independently of any actions or omissions on the part of ” the absent party. Id.
16   See Sojitz Energy Venture, Inc. v. Union Oil Co. of Cal., __ F. Supp. 3d __, No. CV H-17-2941,
     2019 WL 3451003, at *1 (S.D. Tex. Apr. 29, 2019); Total E&P USA, Inc. v. Marubeni Oil & Gas
     (USA), Inc., __ F. Supp. 3d __, No. CV H-16-2671, 2018 WL 8997499, at *3 (S.D. Tex. Aug.
                                                      –6–

EMF_US 76536166v1
     Case 4:18-cv-03218 Document 60 Filed on 10/04/19 in TXSD Page 9 of 14




          Nonetheless, assuming the Court can decide SGV’s contractual liabilities in
SGV’s absence, there is no basis to grant summary judgment holding that SGV
would be liable for unpaid P&A expenses were it still in existence. Section 8.6 of
the Offshore Operating Agreement expressly addresses “Unpaid Charges,” and
provides that the “Participating Parties” are responsible for unpaid amounts in
proportion to their interest:

                      Unpaid Charges. If any Party fails to pay the charges due
                      hereunder, including billings due under Section 8.3,
                      within sixty (60) days after payment is due, the
                      Participating Parties shall, upon Operator’s request,
                      pay the unpaid amount in proportion to their interest.
                      Each Party so paying its share of the unpaid amount
                      shall be subrogated to Operator’s security rights to the
                      extent of such payment.17

A “Participating Party” is a Party “who joins in an operation conducted pursuant
to this Agreement.”18 Section 8.6 says that the Participating Parties are required to
cover the defaulting party’s costs “in proportion to their interest.” At the time
Tammany failed to pay the P&A expenses—years after SGV sold all of its interest
in the Lease to Tammany—SGV had no interest. Accordingly, SGV was not a
Participating Party and so is not obligated to share in the P&A expenses.
          Notably, none of the cases on which Plaintiffs rely in the Motion involved a
provision similar to Section 8.6 and Plaintiffs fail to mention Section 8.6 in their


     24, 2018); Chieftain Int’l (U.S.), Inc. v. Se. Offshore, Inc., 553 F.3d 817, 818 (5th Cir. 2008); GOM
     Shelf, LLC v. Sun Operating Ltd. P’ship, No. 4:06-CV-3444, 2008 WL 901482, at *2–3 (S.D. Tex.
     Mar. 31, 2008).
17   Plaintiffs’ Decommissioning MPSJ at Exhibit A (Doc. No. 57-1), § 8.6 (emphasis added).
18   Id. at § 2.20.

                                                      –7–

EMF_US 76536166v1
     Case 4:18-cv-03218 Document 60 Filed on 10/04/19 in TXSD Page 10 of 14




Motion. Instead, they argue that SGV is liable for P&A expenses under Section 14.5
of the Offshore Operating Agreement, entitled “Abandonment Operations
Required by Governmental Authority.” But Section 14.5 simply states that the costs
of a government-mandated abandonment shall “be shared by the Parties owning
such well or Platform in proportion to their Participating Interest”:

                 Abandonment Operations Required by Governmental Authority.
                 Any well abandonment or Platform removal required by
                 governmental authority shall be accomplished by
                 Operator with the costs, risks, and net proceeds, if any,
                 to be shared by the Parties owning such well or Platform
                 in proportion to their Participating Interest.19

         As Plaintiffs’ corporate representative conceded during his deposition,
Section 14.5 is in the present tense.20 Section 14.5 is thus consistent with Section
8.6—only a Party “owning” a well at the time of a government-ordered
abandonment is required to share in the costs of the abandonment operation. See
Clovelly Oil Co., LLC v. Midstates Petroleum Co., LLC, 112 So. 3d 187, 194 (La. 2013)
(holding that present tense language limited agreement “to presently-owned leases”
at the time of contracting); Gibson & Assocs., Inc. v. State, Dept. of Transp. & Dev., 68
So. 3d 1128, 1138 (La. App. 1st Cir. 2011) (recognizing that “the term ‘contracting
entity’ connotes present tense” and rejecting party’s “strained and convoluted



19   Plaintiffs’ Decommissioning MPSJ at Exhibit A (Doc. No. 57-1), § 14.5.
20   SCOA’s and PSIUSA’s Mot. for Summary Judgm’t (Doc. No. 56) at Exhibit 16, pp. 122–23
     (“Q. ‘With the cost, risk, and net proceeds, if any, to be shared by the parties owning such well
     or platform.’ Now, owning, that’s present tense, right? MR. GANNAWAY: Object to form and
     scope. A. Is ‘owning’ a present-tense word? Yes. Q. (BY MR. MORFEY) If it was past tense,
     it would be parties who own or owned, right? MR. GANNAWAY: Object to form and scope.
     A. Yeah, I mean — yes.”).

                                                    –8–

EMF_US 76536166v1
     Case 4:18-cv-03218 Document 60 Filed on 10/04/19 in TXSD Page 11 of 14




interpretation” that would interpret the phrase as applying to entities that had
contracted in the past).
          Plaintiffs themselves recognized in their motion for summary judgment
against Prime (Doc. No. 35) that the Offshore Operating Agreement limits liability
for unpaid P&A expenses to present owners. Plaintiffs expressly represented to the
Court       that       “[w]hen   an   owner—such     as    Tammany—defaults         on    its
decommissioning obligations, the remaining owners—such as Prime and
Plaintiffs—become liable for the obligations attributable to the defaulting party.”21
In the same motion, Plaintiffs admitted that SGV was not an owner when
Tammany defaulted on its obligations:22

                   The operating rights interests in the Lease were owned
                   in the following percentages:




          Plaintiffs argue that federal regulations distribute a defaulting party’s
remaining liabilities between current and prior interest holders.23 However, the


21   Plaintiffs’ Mot. for Partial Summary Judgm’t as to Prime Offshore, LLC’s Release Defense
     (“Plaintiffs’ Release MPSJ”) (Doc. 35) at 7.
22   Id. at 3–4.
23   See id. at 5–6.

                                               –9–

EMF_US 76536166v1
     Case 4:18-cv-03218 Document 60 Filed on 10/04/19 in TXSD Page 12 of 14




“regulations govern the parties’ joint and several liabilities vis-à-vis the Government,
not amongst themselves.” Fruge ex rel. Fruge v. Parker Drilling Co., 337 F.3d 558, 563
(5th Cir. 2003). Parties are free to “pars[e] out the obligations differently among
themselves by contract.” Id.24 Here, the parties chose in Section 14.5 to parse out the
obligation to pay P&A expenses for government-mandated abandonments to only
those parties “owning” the wells at the time. See supra. They also chose in Section 8.6
to parse out the obligations in the event of nonpayment by a Participating Party to
only the other Participating Parties at the time of the failure to pay.
         SGV was not one of the parties “owning” an interest when the government
ordered abandonment, or a Participating Party at the time of Tammany’s failure to
pay. Plaintiffs have therefore failed to meet their summary judgment burden to
show that SGV would be liable for P&A expenses under the Lease and Offshore
Operating Agreement.

                                          CONCLUSION
         SCOA and PSIUSA are not, and never have been, interest holders under the
Lease or parties to the Offshore Operating Agreement. And Plaintiffs do not move
for summary judgment on the alter ego or veil piercing allegations in their
Complaint. The Court thus cannot enter summary judgment that SCOA and
PSIUSA are liable for the decommissioning obligations. Nor can the Court enter
summary judgment that SGV—a nonparty—is liable for the obligations.

24   See also 62 Fed. Reg. 27,948-01 (May 22, 1997) (“While this rule determines who is liable to
     MMS for performance of nonmonetary obligations, it is not our intention that this rule
     preclude private agreements concerning the allocation of liabilities between and among the
     affected parties.”); 60 Fed. Reg. 63,011-01 (Dec. 8, 1995) (“[I]t is not MMS’s intention that
     these rules govern the relationship or liabilities between and among the affected parties other
     than MMS.”).

                                                   – 10 –

EMF_US 76536166v1
  Case 4:18-cv-03218 Document 60 Filed on 10/04/19 in TXSD Page 13 of 14




        For these reasons, the Court should deny Plaintiffs’ motion for partial
summary judgment against SCOA and PSIUSA.


                                           Respectfully submitted,

                                           By: /s/ Michael D. Morfey
                                              Michael D. Morfey
                                              Attorney-in-Charge
                                              State Bar No. 24007704
                                              Federal I.D. No. 23842
                                              michaelmorfey@HuntonAK.com
                                              HUNTON ANDREWS KURTH
                                              LLP
                                              600 Travis, Suite 4200
                                              Houston, Texas 77002
                                              (713) 220-4163
                                              (713) 220-4285 (Fax)

                                           ATTORNEYS FOR DEFENDANT
 OF COUNSEL:                               SUMITOMO CORPORATION OF
 M. Kaylan Dunn                            AMERICAS
 State Bar No. 24076359
 Federal I.D. No. 1171046
 kaylandunn@HuntonAK.com
 HUNTON ANDREWS KURTH LLP
 600 Travis, Suite 4200
 Houston, Texas 77002
 (713) 220-4127
 (713) 220-4285 (Fax)




                                        – 11 –

EMF_US 76536166v1
  Case 4:18-cv-03218 Document 60 Filed on 10/04/19 in TXSD Page 14 of 14




                            CERTIFICATE OF SERVICE
        I hereby certify that on October 4, 2019, I electronically filed the foregoing
document with the clerk of the court for the U.S. District Court, Southern District
of Texas, using the electronic case filing system of the Court. The electronic case
filing system sent a “Notice of Electronic Filing” to the attorneys of record who
have consented in writing to accept this Notice as service of this document by
electronic means.

                                         /s/ Michael D. Morfey
                                         Michael D. Morfey




                                           – 12 –

EMF_US 76536166v1
